Title: From Peter Stephen Duponceau to John Heckewelder, 20 July 1820
From: Duponceau, Peter Stephen
To: Heckewelder, John

My Dear Sir,  Philadelphia 20 July 1820.I have reflected much on what you wrote to me in your letter of the 15th inst respecting the Nadawési or as we say, Naudowessies. according to Carver, the Naudowessies proper, as I sould call them are an ultra-mississipian nation. They consist, he says, of Twelve Tibes, eight of whom reside on the other side of the Mississipi, & three on or near the branches of the river on this side, towards the 44th degree of north latitude. the former he calls the Naudowessies of the plains, & the latter the river Bands; these three tribes, he says, are designated by the discriminating names of the Nehogatawonahs, the Mawtawbauntowahs, and the Shahsurcentowahs. The twelfth tribe are the Assinipoils, who revolted from them many years ago, & formed a Separate settlement to the Eastward.I have compared the languages of those Naudowessies of Carver, of which he has given a vocabulary, with that of the Assinipoils from the Samples given by other writers, & no doubt remains on my mind but that they are Dialects of the same Mother tongue, So like are they to each other; but I find no affinity whatever, between the Naudowessie of Carver, or the Assinipoil, and the Wyandot or Huron, nor with any of the Iroquois Dialects, which all bear a very strong affinity to the Huron. I am satisfied therefore, that the Naudowessie is or is derived from a mother tongue entirely different from those of the Lenape & Iroquois, & I am fully Satisfied also, that they are not the same people with the Wyandots. As these Naudowessies are a people from the other Side of the mississipi, their having a different language does not militate against your position that there are only two mother tongues on this side.The facts which I have Stated respecting the difference of language being in my opinion incontrovertible, it remains to be accounted for how other Nations on the Eastern side of the great river, have come to be called Naudowessies, for I do not doubt for a moment the truth of your Statement that the Hurons are so called, and we find the Nottaways in Virginia, & perhaps the Naticks in Massachusetts, whose names appear to belong to the same origin.The question therefore appears to me to be whether the name Naudowessie is of Iroquois, Naudowessie proper, or Lenape origin. Carver does not say that his Naudowessies are so called amog themselves. The Wyandots or Hurons call themselves Whandáte or Houandáte. It is probably that Naudowessie is a name given perhaps to different nations by the Delawares, as the Germans call the Italians, French, Spaniards &c Welsch, & the Turks call all the European or Christian Nations Franks, perhaps as the Romans & Greeks called all other people Barbarians. I beg you will tell me what you know on the subject. I suspect much that Naudowessie is denomination given by the Delawares, and has a meaning in that language. If so, it is possible they have given it to various nations different from each other. For it appears certain to me that Carver’s Naudowessies & the Wyandots are not the Same people; at least they do not Speak the same language, nor any thing like it. Of this you may rest perfectly assured. The Assinipoils& the Naudowessies proper, on the other hand, are the same people; & speak the same language. These have also a Delaware name, “Assinipoetuk ”, & probably have a different one among themselves. It seems that the Delawares being the most numerous & most evidently extended nation, have given names to all the other, different from those they had among themselves. It is well to observe here that the French formerly called Lake Superior, “Lake Nadoussious ”, evidently the same name with Naudowessie.With all these Observations. I shall wait for your answer,—not doubting that it will throw much light on this interesting questionI remain  Your sincere friendPeter S. Du Ponceaumy respects to Miss Heckewelder.